Citation Nr: 0508522	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  96-51 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1994 rating decision.  

The Board remanded this case to the RO for additional 
development in June 1999 and Jun 2003.  

The appeal is once again being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.  



REMAND

The veteran is seeking service connection for PTSD.  He 
essentially contends that he developed PTSD as a result of 
stressors experienced while serving in Vietnam.  The 
stressors reported by the veteran include mortar attacks and 
sniper fire directed at the bases where he was stationed in 
the Republic of Vietnam.  

The Board notes that the veteran's service medical records 
reflect that, while in the Republic of Vietnam, he served 
with the Headquarters and Headquarters Company (HHQ), 567th 
Supply & Service Battalion, and with the 228th Supply and 
Service Company.  

In a June 2001 letter, the U.S. Armed Services Center for 
Research of Unit Records (CRUR) indicated that it was 
enclosing an extract from a chronology of attacks against the 
ten primary operating bases in Vietnam from 1961 to 1973.  

Listed among these extracts were several attacks in Da Nang 
during the period in which the HHQ, 567th Supply & Service 
Battalion, was reportedly stationed there.  

The Board notes that a veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).  

In a signed statement dated in May 2002, the veteran 
indicated that he had actually been present in Da Nang for 
only one day.  

In that statement, and during a subsequent June 2004 VA 
examination, the veteran explained that he had spent his 
first two weeks in Vietnam at Chu Chai, which was followed by 
a one day stop in Da Nang, which was then followed by six or 
seven months at Tay Ninh.  He did not identify any combat 
exposure while at Da Nang, but he did report that there was a 
great deal of sniper fire directed against his base while he 
was at Tay Ninh.  

The veteran also reported that his platoon was then 
transferred to Cu Chi with the 25th Infantry Division where 
he remained for four months.  He reported that he rode in 
convoys that went back and forth between Cu Chi and Tay Ninh 
during this period.  The veteran indicated that there were 
mortar attacks against the base at Cu Chi while he was 
present there.  

In the June 2001 letter from the CRUR, it was noted that the 
unit of operation for the 228th Supply & Service Company 
included Tay Ninh, which is consistent with the veteran's 
report of having been stationed at that base for a period of 
time.  

However, there have been no attempts to verify the veteran's 
allegations that these bases came under mortar attack and 
sniper fire during the period in which he was reportedly 
stationed at Tay Ninh for six or seven months, or at Cu Chi 
for four months.  For this reason, the Board concludes that a 
remand of this case is warranted.  

In addition, once such attempts at verification are 
completed, the RO should arrange for him to undergo another 
VA psychiatric examination to determine whether he has PTSD 
as a result of events during his military service.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should provide the veteran an 
additional opportunity to submit any 
corroborating evidence of his claimed 
PTSD stressors.  The veteran should be 
advised that meaningful research of his 
stressors will require him to provide the 
"who, what, where, and when" as to each 
stressor, to include the dates of events 
already described by the veteran.  In 
particular, the veteran should be asked 
to provide specific dates for the time 
periods that he was stationed at Ta Ninh 
and Cu Chi, and that those bases came 
under attack.  

2.  Once the aforementioned development 
has been completed, the RO should once 
again contact the CRUR, located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197, and request 
verification of the veteran's alleged in-
service stressors.  In particular, the RO 
should request verification as to whether 
Ta Ninh and Cu Chi came under attack 
during the periods in question.  The CRUR 
should be requested to provide any 
information which might corroborate each 
of the veteran's alleged stressors.  A 
response, negative or positive, should be 
associated with the claims file.  The RO 
should, as indicated, undertake follow-up 
through appropriate channels to obtain 
verification of the veteran's claimed 
stressors.  

3.  Then, the RO should arrange for the 
veteran to be afforded a VA psychiatric 
examination.  The claims folder must be 
provided to the examiner and review of 
such should be reflected in the completed 
examination report.  All necessary tests 
and studies deemed necessary by the 
examiner should be accomplished.  The 
examiner should specifically confirm or 
refute whether the veteran meets the 
diagnostic criteria for a diagnosis of 
PTSD and identify any other existing 
psychiatric disabilities.  If PTSD is 
diagnosed, the examiner should clearly 
identify the claimed events that are 
considered stressors supporting the 
diagnosis.  The examiner should also 
reconcile to the extent possible any 
discrepancies that may exist between any 
current diagnosis and past diagnoses, in 
light of the veteran's entire medical 
history.  

4.  Once any indicated development is 
accomplished to the extent possible, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted to the appellant's 
satisfaction, he should be furnished with 
a Supplemental Statement of the Case and 
be afforded an appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




